Title: "U.M." to Thomas Jefferson, 14 April 1812
From: “U.M.”
To: Jefferson, Thomas


          
                    Sir 
                  Philada 14th April 1812
          
		  Your administration was conspicuous for preserving the blessings of peace to your Country—It now appears that we are on the eve of a war with England—If
			 France and Denmark were not equally hostile to our Flag and trade, perhaps the evils of a war ought to be hazarded with Great Britain, if she were the only power that has injured and insulted us—
		  It
			 is now reduced to a certainty that the Prince Regent will not modify the orders in Council, unless France should really repeal her Decrees—That
			 she has not repealed them, is evident from her capturing and  
                  burning our vessels to and from Lisbon & England and also in the Baltic—It is now extremely difficult to effect insurance at any premium on American vessels bound to St. Petersburgh; as the French and Danes capture very generally—For
			 such a trade as we now carry on to the Continent, is it worth our while to plunge into a war, that, while it continues will stop all our trade to every part of the world, and when the subjects of
			 the
			 United States have at least 50 or 60 millions of dollars in England and her colonies? The great mass of the People are opposed to war, unless it can be entered on with more flattering prospects—
          We now have an Embargo for 90 days, this will, of course, prevent the merchants from sending out any more property and Policy calls for our getting home as much as we can and in the best manner. 
                  Our Country is destitute of many articles which our own manufactories call for and without which they cannot be carried on—Such as fine wire for wool cards, tin &c—When our merchants get their property home, they can subscribe to the Loans—The Government during the Embargo can collect a small army and perhaps sometime hence we may be treated better by France—our trade there now is ruinous—the enormously high duties and the expenses, absorb all on some articles—If the Election in Massachusetts prove Federal, it will plainly show that they do not wish war and unless the people are in favour of it, the Government ought not to press it—If we cannot enlist an army for our defence, it
			 will not do to depend entirely on the Militia—Let Congress adjouern and leave a power with the President to continue the Embargo or not as the state of affairs may demand at the expiration of the 90 days—I am an American and I hope free from all bias—If your sentiments coincide with mine I pray you to advise with the President—he will place the greatest confidence in your Judgment—
          Respectfully Your friend of Philada
                  U M—
        